NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Shortell on September 7, 2022.
The application has been amended as follows: 
ALLOW claims 1-2, 6-9, 15 and 18-22.
Cancel claims 23-26, 30-35 and 80.
Reasons for Allowance
The claims are drawn to compounds of formula (I) and compostions thereof.  The compounds have been searched and the closest prior art is:

    PNG
    media_image1.png
    117
    244
    media_image1.png
    Greyscale
CAS RN 160886-53-3 (entered into STN on 2/16/1995); and

    PNG
    media_image2.png
    105
    196
    media_image2.png
    Greyscale
 CAS RN 2166687-28-9 (entered into STN on 12/31/2017).
Significantly, however, each of the above compounds have been excluded from formula (I) by proviso.  Although CAS RN 160886-53-3 is further identified as an analog of thymopentin (see STN ACCESSION NUMBER 1995:285899, describing Blazickova et al (Int J Immunotherapy 10(3):89-93, 1994)), even assuming that there may have a desire by ordinarily skilled artisans to formulate structurally related compounds based on CAS RN 160886-53-3 in an attempt to produce structurally new and functionally related compounds, there is no obvious reason to modify CAS RN 160886-53-3 by replacing the 3-membered cycloalkyl ring with two C1-C4 alkyl groups as required by the claims.  Furthermore, there would have been no motivation to modify CAS RN 2166687-28-9 since the compound is not described as possessing any activity.
Accordingly, the compounds are considered to be free of the art and non-obvious.  And since the claims contained written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611